Cite as 2015 Ark. App. 467

                  ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-15-269


TERESA WHITTIKER                                 Opinion Delivered   September 9, 2015
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT,
                                                 EIGHTH DIVISION
                                                 [NO. 60JV2013-1754]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                   HONORABLE WILEY A. BRANTON,
                    APPELLEE                     JR., JUDGE

                                                 AFFIRMED

                                CLIFF HOOFMAN, Judge

          Appellant Teresa Whittiker appeals from the order of the Pulaski County Circuit

Court terminating her parental rights to her two daughters, C.W. and N.W. On appeal,

Whittiker argues that termination was not in the children’s best interest because there was no

evidence that they would be subjected to potential harm if returned to her custody. We

affirm.

          On October 28, 2013, the Arkansas Department of Human Services (DHS) filed a

petition for emergency custody of then eight-year-old C.W. and six-year-old N.W., after a

report was made to the child-abuse hotline on October 22, 2013, stating that the children

were running up and down the street unattended while the children’s mother was “strung out

on dope.” According to the affidavit attached to the petition, DHS made contact with the

family and observed that three families were living in the home, which was filthy and had

clothing and spoiled food scattered around on the floor. Also, a portion of the home’s ceiling
                                 Cite as 2015 Ark. App. 467

and a wall were falling apart, and there was very little food in the refrigerator and cabinets.

Whittiker admitted that she had been using methamphetamine, and this was confirmed by her

positive drug screen. It was further discovered that C.W. and N.W. were not in school,

although Whittiker claimed that she had been home schooling them. An order for emergency

custody was entered by the circuit court on October 28, 2013, and a probable-cause order

was entered on November 4, 2013.

       The adjudication hearing was held on December 17, 2013, and the circuit court found

that the children were dependent-neglected based on the allegations in the emergency

petition. The court further found clear and convincing evidence to support a finding of

aggravated circumstances based on (1) environmental neglect, educational neglect, and dental

neglect, all of which constituted extreme general neglect on Whittiker’s part; and (2) abuse,

due to N.W. testing positive for methamphetamine on a hair follicle test. The court found

that Whittiker lacked credibility in her testimony and stated that it was concerned about her

prior history with DHS. In a 2008 environmental-neglect case and a 2011 educational-

neglect case, Whittiker had received services and had been cooperative with DHS, resulting

in the cases being closed; however, given that a third case had now been opened, the circuit

court found that this history demonstrated that Whittiker was able to make progress while

being scrutinized by authority but that she would then regress when that scrutiny ended.

       A report from Whittiker’s psychological evaluation was also introduced at the

adjudication hearing, and Dr. Paul Deyoub diagnosed Whittiker with substance abuse,

depression, and dependent-personality disorder. Dr. Deyoub stated that Whittiker required


                                              2
                                   Cite as 2015 Ark. App. 467

outpatient treatment, although if she were to fail any subsequent drug screens, residential

treatment would be required. He also found that Whittiker needed individual counseling,

medication management, a stable job with adequate income, and a place to live by herself that

was stable, clean, and adequate.

       Based on the evaluation and evidence presented at the hearing, the circuit court stated

that Whittiker would need to show a sustained, positive effort to address her deficiencies but

that the goal of the case would remain reunification. She was ordered to follow the

recommendations of her psychological evaluation, obtain drug rehabilitation, attend individual

counseling, submit to random drug and alcohol screening, and establish her own residence.

       A review hearing was held in March 2014. The circuit court found that Whittiker had

made an effort to comply with the court’s orders and that her drug tests had been negative.

However, the court stated that the case remained on shaky ground and that Whittiker needed

to establish and maintain stable housing and income, as well as maintain progress in other

areas. The court also ordered that Whittiker attend Narcotics Anonymous (NA) meetings.

       A permanency-planning hearing was held in July 2014. The evidence presented at that

hearing showed that Whittiker had relapsed and had tested positive for methamphetamine on

May 23, June 6, June 10, June 17, June 24, and June 26. She entered residential drug

treatment on June 30, 2014, but was then discharged on July 17 before completing the

program, due to her failure to follow the center’s rules. The circuit court found that,

although Whittiker had complied with some court orders, she had failed to make any material

progress. The court made another finding of aggravated circumstances based on the fact that


                                               3
                                 Cite as 2015 Ark. App. 467

it was unlikely that additional services to the family would result in successful reunification

within a reasonable period of time. The court changed the goal of the case to termination of

parental rights and adoption, although it ordered that DHS continue to provide services to

Whittiker. The court noted that termination was not a foregone conclusion and that

Whittiker needed “to step up and do what is necessary to demonstrate stability and that she

has overcome her drug addiction.”

       A petition to terminate Whittiker’s parental rights was filed on October 15, 2014.

DHS alleged multiple grounds for termination, including the circuit court’s prior findings that

Whittiker had subjected the children to aggravated circumstances. DHS further alleged that

termination was in the children’s best interest based on the potential of serious harm due to

the continued risk of drug exposure, instability, and educational, environmental, and dental

neglect.

       The termination hearing was held on November 18, 2014. Joann Darton, the DHS

caseworker, testified as to her history with the family in the two prior cases, which also

involved environmental and educational neglect. Darton stated that Whittiker was currently

living with her adult daughter in a home that was appropriate for the children and that

Whittiker was currently employed at Wal-Mart. Darton further testified that Whittiker had

tested negative on all of her drug tests since June 2014, that she had provided proof of her

attendance at NA/AA meetings, that visits with the children had gone well, and that she had

completed outpatient drug rehabilitation, parenting classes, and counseling. However, Darton

noted that Whittiker had been discharged prior to completing her inpatient drug treatment


                                              4
                                 Cite as 2015 Ark. App. 467

subsequent to her relapse. Darton testified that she was recommending termination based on

her history with Whittiker, as Whittiker had a pattern of not being able to maintain her

progress when DHS was no longer monitoring her. Darton also described Whittiker’s

progress in the current case as “minimal,” noting that Whittiker had not been able to maintain

steady employment and had only been working at Wal-Mart since September 2014. Darton

further testified about her concern with Whittiker’s depression and dependent personality,

indicating that she had witnessed these tendencies while working with Whittiker. With

regard to the court’s finding of dental neglect, Darton stated that she had never seen any

children who needed such extensive dental work and that she did not find plausible

Whittiker’s explanation that the problems were merely hereditary. Darton testified that

termination of Whittiker’s parental rights would be in the children’s best interest because the

girls were adoptable and in need of a loving, permanent home where their needs would be

met without further emotional, medical, and educational neglect.

        Whittiker testified that she had been living with her daughter since April 2014 and

that both of their names were on the lease. She also stated that she had sufficient income to

support her children from her job at Wal-Mart. According to Whittiker, she had benefitted

from her counseling and outpatient drug treatment, and she claimed that she relapsed in May

2014 only because she was depressed that she could not see her children for Mother’s Day.

With regard to her discharge from inpatient drug treatment, Whittiker testified that she did

not break any rules but that other patients did and that the whole group was blamed for the

infraction. She testified that she had not used drugs since that time and that she had been


                                              5
                                  Cite as 2015 Ark. App. 467

attending NA/AA meetings. She denied having a long history of drug abuse, stating that she

had only been using methamphetamine “off and on” since the end of 2011. Whittiker stated

that she would not relapse again because she did not want to lose her children. She also

testified that she would continue to ensure her children received proper dental care if they

were returned. With regard to the issue of educational neglect, Whittiker claimed that the

2008 case was caused by a lack of transportation to a new school and that in the current case,

her sister had failed to enroll the children in school while Whittiker was in jail in order to pay

off old fines.

       At the conclusion of the hearing, the circuit court found that the grounds for

termination were shown by clear and convincing evidence based on the court’s previous

findings of aggravated circumstances, based on Whittiker’s failure to remedy the conditions

causing removal within twelve months, and based on subsequent issues that arose after the

children were removed but that prevented their return to the home. The court further found

that there was clear and convincing evidence that termination of Whittiker’s parental rights

was in the best interest of the children based on the likelihood that they would be adopted

and the potential harm to the health and safety of the children if they were to be returned to

their mother. The termination order was entered on January 7, 2015, and Whittiker has

timely appealed from this order.1

       The rights of natural parents are not to be passed over lightly; however, parental rights



       1
         The parental rights of the children’s father, Anthony Pilkinton, were also terminated
in the same order; however, he is not a party to this appeal.

                                                6
                                  Cite as 2015 Ark. App. 467

will not be enforced to the detriment or destruction of the health and well-being of the child.

J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997). A trial court’s

order terminating parental rights must be based upon findings proven by clear and convincing

evidence. Ark. Code Ann. § 9-27-341(b)(3) (Supp. 2013); Dinkins v. Ark. Dep’t of Human

Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). Clear and convincing evidence is defined as that

degree of proof that will produce in the fact-finder a firm conviction as to the allegation

sought to be established. Dinkins, supra. On appeal, the appellate court will not reverse the

trial court’s ruling unless its findings are clearly erroneous. Id. A finding is clearly erroneous

when, although there is evidence to support it, the reviewing court on the entire evidence

is left with a definite and firm conviction that a mistake has been made. Id. In determining

whether a finding is clearly erroneous, an appellate court gives due deference to the

opportunity of the trial court to judge the credibility of witnesses. Id.

       Pursuant to Ark. Code Ann. § 9-27-341(b)(3) (Supp. 2013), an order terminating

parental rights shall be based upon a finding by clear and convincing evidence that it is in the

best interest of the juvenile, including consideration of the likelihood of adoption and the

potential harm, specifically addressing the effect on the health and safety of the child, caused

by continuing contact with the parent. The order terminating parental rights also must be

based on a showing of clear and convincing evidence as to one or more of the grounds for

termination listed in section 9-27-341(b)(3)(B).

       Whittiker does not challenge the statutory grounds for termination on appeal but

instead argues only that there was insufficient evidence that termination was in the children’s


                                                7
                                  Cite as 2015 Ark. App. 467

best interest; thus, there is no need to discuss the evidence supporting the trial court’s stated

grounds for termination. Welch v. Ark. Dep’t of Human Servs., 2010 Ark. App. 798.

Specifically, Whittiker contends that the circuit court erred in finding that termination was

in the children’s best interest where there was no evidence to demonstrate that they would

be subjected to potential harm if returned to her custody. She does not challenge the circuit

court’s finding that the children were adoptable.

       We have held that the potential-harm inquiry should be conducted in broad terms.

Dowdy v. Ark. Dep’t of Human Servs., 2009 Ark. App. 180 (2009); Lee v. Ark. Dep’t of Human

Servs., 102 Ark. App. 337, 285 S.W.3d 277 (2008). Potential harm is only one of the factors

the trial court must consider in its best-interest analysis, and the court is not required to find

that actual harm would result or to affirmatively identify the potential harm. Dowdy, supra;

Lee, supra.

       In the termination order, the circuit court found that “[b]ased on the whole history,

the court cannot rely on the mother’s providing the minimum level of care necessary to

maintain the safety, health, and welfare of her children if they were to be returned to her

custody.” While Whittiker asserts that the circuit court engaged in mere speculation by

finding that her past history would necessarily dictate the future result in this case, we have

previously held that it is appropriate for a trial court to consider a parent’s past behavior as a

predictor of likely potential harm should the children be returned to the parent’s custody.

Harbin v. Ark. Dep’t of Human Servs., 2014 Ark. App. 715, 451 S.W.3d 231; Dowdy, supra.

       The evidence recited by the circuit court in this case to support its decision included


                                                8
                                  Cite as 2015 Ark. App. 467

Whittiker’s two prior cases with DHS for environmental and educational neglect, both of

which were also reasons for the children’s removal in the present case. However, the court

further recited Whittiker’s inability to maintain her progress in this case on the issue of her

drug addiction, as evidenced by her relapse that occurred just prior to the permanency-

planning hearing. Subsequent to her relapse, Whittiker then failed to complete inpatient drug

treatment. While Whittiker’s drug tests after her relapse were negative, the circuit court was

not satisfied that this “11th hour” effort demonstrated that Whittiker had remedied her

addiction. Based on the totality of the evidence and Whittiker’s history, the court stated that

“it had no confidence that current progress is sustainable.”

       Whittiker contends that this case “boiled down to Ms. Whittiker’s drug abuse” and

argues that “her relapse, being an isolated event, was not sufficiently pervasive as to warrant

a finding that termination was in the girls’ best interest.” Contrary to Whittiker’s assertion,

however, the environmental, educational, and dental neglect were still issues that were

appropriately considered by the circuit court at the termination hearing as part of its decision.

While there was no evidence that Whittiker had failed to comply with court orders regarding

these particular issues, the circuit court again noted that she had a history of complying while

under DHS scrutiny, then relapsing after the case was closed. In addition, the court found

that Whittiker’s explanations regarding her children’s extensive dental neglect and their failure

to attend school were not credible. For example, although Whittiker claimed that when the

children were initially removed, they were not in school because she was home schooling

them, at the termination hearing, she testified instead that her sister had failed to register the


                                                9
                                  Cite as 2015 Ark. App. 467

girls for school as Whittiker had requested. With regard to the girls’ severe dental problems,

Whittiker claimed that the problems were not caused by neglect but were instead hereditary.

The court found that Whittiker lacked credibility and insight and had not remedied the

conditions causing removal, including the neglect, which caused concern for the children’s

health, safety, and welfare if they were to be returned to her custody. It is not the completion

of the case plan that is determinative; rather, what is important is whether completing the

requirements of the case plan achieved the intended result of making the parent capable of

caring for the child. Dowdy, supra.

       Furthermore, the issue of Whittiker’s drug abuse was highly relevant to the circuit

court’s consideration of potential harm, as this court has previously found that such drug use

demonstrates an indifference to remedying the conditions causing removal and that this

indifference is contrary to the children’s health, safety, and well-being. Carroll v. Ark. Dep’t

of Human Servs., 85 Ark. App. 255, 148 S.W.3d 780 (2004). Whittiker cites to our decision

in Kight v. Arkansas Department of Human Services, 87 Ark. App. 230, 189 S.W.3d 498 (2004),

as support for her contention that a one-time relapse is insufficient to support a termination

of parental rights. In this case, however, Whittiker failed six separate drug tests over a period

exceeding one month. In addition, unlike the appellant in Kight, she failed to complete

inpatient drug treatment after her relapse, as had been recommended by her psychological

evaluation. Further, the sole issue causing removal of the child in Kight was the mother’s drug

use; there were no issues of neglect that had affected the child, as there are in the present case.

Id. at 238, 189 S.W.3d at 502.


                                                10
                                 Cite as 2015 Ark. App. 467

       Based on the evidence presented in this case, the circuit court did not clearly err by

concluding that Whittiker’s history, including her lack of progress in the current case with

respect to her drug addiction, demonstrated a potential harm to her children if they were to

be returned to her custody. Therefore, we affirm the circuit court’s finding that termination

of Whittiker’s parental rights was in the children’s best interest.

       Affirmed.

       ABRAMSON and GRUBER, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Tabitha B. McNulty, Office of Policy & Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




                                               11